DWIGHT, P. J.
The action was to recover the value of personal property of the plaintiff, sold, under direction of the defendant, in the collection of a school tax levied by the latter, in the year 1891, as sole trustee of joint school district Ho. 10, in the towns of Ontario, in Wayne county, and Webster, in Monroe county, upon certain farm lands of the plaintiff, of about 75 acres, lying within the bounds of that district, and in the town of Ontario. The plaintiff, for about three years before, and at the time of, the levying of the tax in question, lived on a parcel of land, of about 15 acres, situate in the town of Webster, and within the bounds of school district Ho. 11 of that town. The two parcels of land adjoined each other, the east line of the 15 acres coinciding with the west line of the 75 acres for a distance of 16 rods along the center line of the highway, which lay on the town and county line, and the whole 90 acres was used and worked as one farm by, and under the direction of, the plaintiff. His hired man lived on the 75 acres, and was paid yearly wages in addition to the use of a house and garden spot. In the years 1889, 1890, and 1891 the whole 90 acres was assessed as one lot in the town of Webster, and no part of the same was assessed in the town of Ontario in either of those years.
The foregoing are all the facts which are essential to the disposition of the main question in this case, viz. whether the 75 acres of the plaintiff’s farm, which lay within the joint district Ho. 10, of Ontario and Webster, were taxable for school purposes in that district. The question is one purely of statutory construction, and the statutory provisions to be construed are found in the consolidated school act of 1864, (Laws 1864, c. 555,) as amended by chapter 328, Laws 1889. By section 66 of that act, as so amended, (Birdseye’s St. p. 567, § 149,) it is provided as follows, viz.:
“School-district taxes shall be apportioned by the trastees upon all the real estate within the boundaries of the district, which shall not be by law exempt from taxation, except as hereinafter provided, and such property shall be assessed to the person or persons or corporation owning or possessing the same at the time such tax list shall be made out; but land lying in one body, and occupied by the same person, either as owner or agent of the same principal or as tenant under the same landlord, if assessed as one lot on the last assessment roll of the town after revision of the assessors, shall, though situated partly in two or more school districts, be taxable in that one of them in which such occupant resides.”
The case before us seems to be brought precisely within the latter and exceptional provisions of this section, by the facts above *7stated. The 90 acres of land lies in one body; is occupied by the same person, as owner; was assessed as one lot on the last assessment roll of the town in which the owner lived; and therefore, though situated partly in two school districts, was, it would seem, taxable in that one of them in which such occupant resided. But the appellant contends for the application to the case of section 71 of the same statute, (Birdseye’s St. p. 568, § 154,) which reads as follows:
“Every person owning or holding any real property within any school district, who shall improve and occupy the same by his agent and servant, shall, in respect to the liability o± such property to taxation, be considered a taxable inhabitant of such district, in the same manner as if he actually resided therein.”
It is very plain, we think,' that this section has no application to the case before us. The distinguishing fact contemplated by the provision is that the land referred to is occupied and improved by an agent or servant of the owner, and that fact does not exist when it is occupied and improved by the owner himself. The section, clearly, has application only to land belonging to an owner who does not reside upon it, but occupies it by an agent or servant, who lives upon it, and works it for the owner; such agent or servant being distinguished equally from the owner of the land, and from a tenant who works it for his own account. The plaintiff is not a nonresident owner, but lives upon, occupies, and works his own farm, and the whole of it. The fact that his hired man lives on the other side of the district line can have no effect upon the status of the owner as a taxable inhabitant of the one district or the other. The foregoing examination of the statute leaves, we think, no room for doubt, that the whole of the plaintiff’s farm of 90 acres was taxable for school purposes in district No. 11 of Webster, and that no part of it was taxable in joint district No. 10, of Webster and Ontario. This seems to be the construction which has been uniformly put upon the statute by the department of public instruction, as shown by decisions of several superintendents, to which our attention is called by counsel for the respondent; and the quotation made by counsel for the appellant from a note to section 71, supra, contained in the Code of Public Instruction, published by the superintendent in 1887, at page 353, is, we think, quite to the same effect. The construction here given also brings the statute in question into harmony with the general statute in respect to the taxation of lands divided bv town and county lines. 1 Rev. St. p. 389, § 4; Laws 1886, c. 316," § 1, (Birdseye’s St. p. 2961, § 52,) and with the decisions of the courts which have passed upon the effect of these provisions of law, (Saunders v. Springsteen, 4 Wend. 429; Ward v. Aylesworth, 9 Wend. 281; People v. Wilson, 52 Hun, 388, 5 N. Y. Supp. 280; Hampton v. Hamsher, 46 Hun, 144.) Such being the law of the case, the defendant acted without jurisdiction in assessing any part of the plaintiff’s land for taxation in district No. 10, and by issuing his warrant, and directing the levy upon, and sale of, the plaintiff’s personal property, to pay such tax, was guilty *8of a trespass, for which a recovery was properly had in the justice’s court.
The only other question in the case, which seems to require consideration, arises upon the denial by the county court of the defendant’s motion to strike out the allowance of costs in the judgment appealed from. We are asked to review this order, apparently, upon the assumption that the record shows a certificate made by the justice of the peace to the effect that it appeared upon the trial before him that the defendant acted in good faith in the matters out of which the cause of action arose. Code Civil Proc. § 3244. But this assumption is a mistaken one. The record contains no such certificate, nor any evidence that such a certificate was ever presented to the connty court. On the contrary it does appear that counsel for the- appellant, on the hearing of the appeal in the county court, moved for and obtained an order requiring the justice to make a special return, certifying whether or not it appeared, on the trial before him, that the defendant, in the acts complained of, acted in good faith, and that the justice made such return, certifying that such fact did not appear. It is true the justice went further in his return, and narrated a transaction between himself and the defendant, in which his signature was obtained to a paper which the justice afterwards understood was a certificate of good faith, but which he did not understand to be such when it was signed, and which, if it were such, was untrue. It is apparent why this return could not have been regarded by the county court as equivalent to the certificate required by the statute (section 3244, supra) as a condition of exempting the defendant from liability for costs. Judgment and order of the county court of Monroe county, appealed from, affirmed, with costs. All concur.